June 13, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                      MONICA BETH DJOKIC, Appellant

NO. 14-13-00412-CV                           V.

                        MLADEN R. DJOKIC, Appellee
                     ________________________________

       Today the court heard the parties’ joint motion to set aside the final decree
of divorce signed by the court below on March 1, 2013. Having considered the
motion and found it meritorious, we order the judgment set aside and VACATED
without regard to the merits, and REMAND the cause to the trial court for
rendition of a judgment in accordance with the parties’ binding mediated
settlement agreement dated May 22, 2013.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.